Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2020-CA-0775-DG

CLIFTON ELDRED AND AVERY                                           APPELLANTS
ELDRED


                     ON DISCRETIONARY REVIEW
v.                  FROM OLDHAM CIRCUIT COURT
                 HONORABLE KAREN A. CONRAD, JUDGE
                           NO. 19-XX-00005


STACY ELDRED                                                          APPELLEE


                                    ORDER
                                  DISMISSING

                                  ** ** ** ** **

BEFORE: ACREE, COMBS, AND MAZE, JUDGES.

ACREE, JUDGE: This appeal involves four members in three generations of the

Eldred family. Appellant Clifton Eldred is the paternal grandfather to the youngest

member, Intervening Appellant Avery Eldred, and her brother, Tristan Eldred.

Avery’s and Tristan’s father, Tyler Eldred, was married to Avery’s mother,
Appellee Stacy Eldred, when Tyler died, leaving behind substantial real property

that would pass to her as his surviving spouse and to his children.1

              Grandfather Clifton took an interest in Mother Stacy’s management of

Avery’s inheritance after Mother was appointed Avery’s guardian. He was

allowed to intervene in the Oldham District Court guardianship case to challenge

Mother’s management of her daughter’s inheritance, but he had no success. He

appealed the district court’s final order to the Oldham Circuit Court.

              In affirming, the Oldham Circuit Court summarized the proceedings

by saying:

                     The District Court chose not to remove the guardian
              in this case. In addition, the District Court was satisfied
              with the accounting provided by the guardian to the Court
              as was the guardian ad litem representing the interest of
              the child. As this Court believes Appellant [Grandfather
              Clifton] was incorrectly granted leave to intervene in this
              case, Appellant was not entitled to discovery, subpoenas
              or to depose the guardian.

                    For the above reasons, the Court DISMISSES this
              appeal.

(Order, p. 6 (Oldham Cir. Ct. May 11, 2020).)

              Upon Grandfather Clifton’s petition, this Court granted discretionary

review. However, a change in circumstances necessarily affects our review.



1
 Before this appeal was filed, Tristan reached the age of majority or was otherwise emancipated
and is not a party.

                                              -2-
             During the pendency of this appeal, Avery successfully petitioned for

her express emancipation. Carricato v. Carricato, 384 S.W.2d 85, 88 (Ky. 1964)

(quoting Nichols v. Harvey & Hancock, 206 Ky. 112, 114, 266 S.W. 870, 871

(1924) (“Express emancipation results when the parent and child voluntarily agree

that the child, able to take care of himself, may go out from his home and make his

own living, receive his own wages and spend them as he pleases.”)). “[W]hen a

child has been emancipated, he occupies the same legal relation towards the parent

as if he has arrived at full age.” Id. The effect of emancipation on the legal

relation towards the grandparent can be no different.

             Avery’s emancipation led to the parties’ filing of three motions now

pending before the Court and their resolution has dispositive effect.

             First, Appellee Mother Stacy filed a motion to dismiss on the ground

that Avery’s emancipation meant Grandfather Clifton lacked standing to pursue

her interests as next friend or otherwise. Alternatively, she sought to have Avery,

as the real party in interest, substituted for Grandfather Clifton as the proper

Appellant to pursue the appeal of the case Grandfather Clifton lost when

representing her interest in the district and circuit courts. That motion was passed

to this merits panel.

             Before that motion could be decided, Avery succeeded in intervening

in this appeal as a second Appellant or Intervening Appellant. She then filed her


                                          -3-
own verified motion to dismiss the appeal asserting “Appellant, Clifton Eldred has

no standing to act on Ms. Avery Eldred’s behalf. To be clear, Ms. Eldred has no

desire for Mr. Eldred to act on her behalf.” She then cited authority that Appellant

Clifton Eldred is no longer an “[i]nterested person or entity” as defined in the

chapter of Kentucky Revised Statutes governing guardianships, Kentucky Revised

Statute (KRS) 387.010(2). She also represented that “she has reviewed and is IN

FAVOR of the Appellee Stacy Eldred’s previously filed Motion to Dismiss” and

that she “respectfully moves this Honorable Court to DISMISS this Appeal.”

             Appellant Avery has since filed a “Notice” of her “Desire to Abandon

Appeal and Re-Newed Motion to Dismiss[,]” repeating but not adding additional

authority to the grounds for dismissal in her original motion.

             Appellant Clifton Eldred responds by arguing the motions to dismiss

are untimely and that this Court should undertake a merits review of the denial of

relief by the two courts that previously denied relief.

             We conclude Appellant has lost standing to demand an accounting on

behalf of Intervening Appellant. “[S]tanding is a constitutional requirement to

prosecute any action in the courts of this Commonwealth[.]” Cabinet for Health &

Fam. Servs. v. Sexton, 566 S.W.3d 185, 188 (Ky. 2018) (citing Lujan v. Defenders

of Wildlife, 504 U.S. 555, 112 S. Ct. 2130, 119 L. Ed. 2d 351 (1992)). Standing

may be conferred by statute; “‘[s]tatutory standing’ refers to ‘whether a statute


                                          -4-
creating a private right of action authorize[d] a particular plaintiff to avail herself

of that right of action.’” Lexington-Fayette Urb. Cty. Hum. Rights Comm’n v.

Hands On Originals, 592 S.W.3d 291, 296 (Ky. 2019) (quoting Lawson v. Off. of

Att’y Gen., 415 S.W.3d 59, 67 (Ky. 2013)). “‘Dismissal for lack of statutory

standing is properly viewed as dismissal . . . for failure to state a claim [upon

which relief may be granted].’” Sexton, 566 S.W.3d at 191 (quoting 13A CHARLES

ALAN WRIGHT & ARTHUR R. MILLER, FED. PRAC. & PROC. JURIS. § 353 (3d ed.)).

             No matter what novel questions a ruling on this appeal may have

resolved, Appellant now lacks standing to pursue his perception of Avery’s

interests; she is legally capable of doing so for herself. We need not address even

whether Avery’s emancipation would exempt her from being considered a minor

under KRS Chapter 387 because she turned eighteen years old on September 5,

2022. Avery is no longer a minor as far as the applicable provisions of KRS

Chapter 387 are concerned, and Appellant is no longer an interested person under

the Act.

             For the foregoing reasons, we dismiss this appeal.




 ENTERED: __________________
                                              JUDGE, COURT OF APPEALS

                                           -5-
BRIEF FOR APPELLANT:    NO BRIEF FOR APPELLEE.

Jonathan S. Ricketts
Christopher D. Bush
Louisville, Kentucky




                       -6-